W. SHARP, Judge.
Pray appeals his sentence of 15 years, followed by 15 years on probation, which he received after his probation was revoked in 1989. This was Pray’s second probation violation within a 3-year time span and both violations involved the commission of additional substantive crimes.
The trial judge imposed the sentence in this cause, which exceeded the one-cell bump-up, because Pray committed burglary and theft within 6 days after his release from prison. We are bound by the supreme court’s holdings that a departure beyond the one-cell bump-up is not permitted for any sentence imposed with revocation of probation, however egregious the circumstances or short the time. Franklin v. State, 545 So.2d 851 (Fla.1989); Lambert v. State, 545 So.2d 838 (Fla.1989); Hamilton v. State, 548 So.2d 234 (Fla.1989). Accordingly, we quash the sentence and remand for resentencing.
Sentence QUASHED; REMANDED.
GOSHORN and HARRIS, JJ., concur.